t c summary opinion united_states tax_court donna g faircloth f k a donna g murray petitioner v commissioner of internal revenue respondent docket no 16814-04s filed date donna g faircloth f k a donna g murray pro_se monica j miller for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code as amended the issue for decision is whether under sec_6015 petitioner is entitled to a credit or refund by virtue of having been granted relief from joint liability under sec_6015 for taxable years and some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was perry florida the relevant facts in this case are not in dispute on a joint federal_income_tax return for petitioner and her husband rory a murray claimed a refund of dollar_figure that refund was based on excess withholdings and a dollar_figure earned_income_credit they failed to report as income taxable wages of dollar_figure and nonemployee compensation of dollar_figure earned by mr murray on date a notice_of_deficiency for the taxable_year was issued to petitioner and her husband that adjusted their income to include the two items of unreported income as a result of this additional income the earned_income_credit was not allowable due to the limitation of sec_32 the deficiency determined in the notice_of_deficiency was dollar_figure sec_6015 applies to liabilities that arose after date and to liabilities that arose prior to date that were not paid on or before date making petitioner eligible for relief under sec_6015 sec_1_6015-8 income_tax regs for petitioner and her spouse filed a joint federal_income_tax return claiming an overpayment of dollar_figure consisting of dollar_figure in withholdings and a dollar_figure earned_income_credit that return however failed to include as income nonemployee compensation of dollar_figure earned by mr murray and taxable wages of dollar_figure earned by petitioner a notice_of_deficiency for the taxable_year was thereafter issued to petitioner and her spouse that adjusted their income to include the omitted income this adjustment also caused a reduction of the earned_income_credit in the amount of dollar_figure due to the income limitations of sec_32 petitioner responded to the notice_of_deficiency for taxable_year with a handwritten note to the irs however no petition was filed in this court with respect to either statutory notice the assessments for taxable years and were made on date and date respectively no payments were made on the and deficiencies petitioner sustained a work-related injury on date while petitioner was receiving treatment for the injury her husband was transferred to colorado in date for work petitioner remained in florida awaiting surgery and did not relocate to colorado until sometime in october petitioner and her spouse did not have joint or separate bank accounts they paid their bills in cash or money orders the trial record shows that petitioner regularly opened all mail received but she contends that she did not maintain their financial records nor prepare their tax returns petitioner and her spouse separated near the end of mr murray died on date at the time of his death no payments had been made on the deficiencies further no federal_income_tax returns had been filed by petitioner and her spouse for the years and on or about date collection notices were mailed to petitioner with respect to the unpaid liabilities for and petitioner contacted the irs to inform them that her husband was deceased and that she was unable to pay the liabilities she inquired what collection alternatives were available to her and was advised that an offer-in-compromise installment_agreement or other collection alternative would not be considered until petitioner brought her filing_status current consequently she filed delinquent returns for taxable years and and a timely return for the and returns reflected overpayments which were applied to the joint liability petitioner initially filed her return as a married individual filing separately there was an amount of tax due reported on that return respondent assessed additions to tax under sec_6651 and applied a portion of her overpayment and all of her overpayment to the tax_liability for in date petitioner filed an amended_return for the taxable_year reporting as she had for taxable_year sec_2001 and sec_2002 that she was entitled to head-of-household filing_status the amended_return was accepted by the irs which resulted in the abatement of most of the sec_6651 additions to tax the corresponding interest and dollar_figure of the tax assessed for the taxable_year because the liability for taxable_year had been paid in full by the application of refunds from taxable_year sec_2001 and sec_2002 there was an overpayment for the year a small portion of this overpayment was applied to pay fully the remainder of the joint liability and the balance was applied to the joint liability on date petitioner filed with the irs a form_8857 request for innocent spouse relief seeking relief from the and joint tax_liabilities respondent issued a notice_of_determination granting petitioner partial relief under sec_6015 of the joint and tax_liabilities the notice also stated that refunds are not allowed with respect to relief from joint liability granted under sec_6015 3petitioner was denied relief with respect to the tax attributable to her dollar_figure in unreported income and the recapture of the earned_income_credit because an allocation of the latter is not permitted sec_1_6015-3 income_tax regs the liabilities generated from the earned_income credits had been paid_by her overpayments from the delinquent returns so application of sec_6015 relieved petitioner of all remaining unpaid balances petitioner filed timely a petition with this court in which she seeks a refund of the overpayments from her subsequent tax returns that were applied towards her joint tax_liabilities for taxable years and respondent contends that a refund is barred because of sec_6015 sec_6015 as amended was enacted in to replace former sec_6013 internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 sec_6015 provides relief from joint_and_several_liability for certain taxpayers who file a joint federal_income_tax return in general terms there are three avenues of relief under sec_6015 sec_6015 provides relief with respect to certain erroneous items on the return sec_6015 provides for a separation of liability for separated taxpayers and sec_6015 provides equitable relief for taxpayers who otherwise do not qualify for relief under either of the aforementioned provisions as a general_rule taxpayers who qualify for relief under sec_6015 or f but not sec_6015 are entitled to a refund_or_credit attributable to the application of sec_6015 as to the tax years for which relief was granted sec_6015 a taxpayer may petition this court for a review of the commissioner’s determination of the relief available to the taxpayer sec_6015 this court’s jurisdiction in cases brought under sec_6015 encompasses a review of the commissioner’s determination with respect to relief afforded by sec_6015 114_tc_324 thus this court has jurisdiction to review the commissioner’s determination that no refund is due to a taxpayer under sec_6015 sec_6015 is the basis upon which relief was granted to petitioner sec_6015 provides generally for the allowance of credits and refunds in certain situations where relief from joint liability is granted under sec_6015 however sec_6015 states that no refund_or_credit shall be allowed as a result of an election for relief under subsection c and where the relief is granted pursuant to subsection c the record shows that petitioner was not entitled to relief under sec_6015 because she had constructive knowledge of income that was reported on the and joint returns nor was she entitled to any other relief except under sec_6015 petitioner argues that she is entitled to a refund because although she was told that filing delinquent returns was a necessary predicate to consideration of collection alternatives the irs did not suggest that she first request relief under 4petitioner would be eligible for relief under sec_6015 only if it were shown that contrary to respondent’s determination petitioner is not entitled to relief under sec_6015 sec_6015 sec_6015 prior to filing her delinquent returns the law is well settled that the commissioner is not estopped and is not bound by erroneous acts representations or omissions of his agents authoritative tax law is contained in statutes regulations and judicial decisions zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 any representation advice or omission of advice made to petitioner by an agent or representative of the irs does not entitle petitioner to a credit or refund of taxes paid on the assessment if the relief was granted under sec_6015 sec_6015 clearly provides that relief granted under sec_6015 does not allow the taxpayer a refund_or_credit for payments made on the deficiency respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 5respondent does not disagree that filing an application_for relief from joint liability and consideration of that request are not conditioned on the filing of returns for subsequent years had petitioner requested and been granted relief from joint liability for the and taxes before she filed delinquent returns for through the overpayments reflected on the delinquent returns could have been refunded to her rather than applied to the and liabilities
